Citation Nr: 1707771	
Decision Date: 03/15/17    Archive Date: 03/21/17

DOCKET NO.  06-01 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Honolulu, Hawaii


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to April 1987.  He died in February 2011.  The appellant is his surviving spouse and has been substituted as the appellant in this appeal.

This appeal before the Board of Veterans' Appeals (Board) arose from a March 2004 rating decision in which the RO denied a TDIU.  A notice of disagreement (NOD) was filed in December 2004. The RO issued a statement of the case (SOC) in October 2005 and the Veteran submitted a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in November 2005. 

In January 2011, the Board remanded the claim for a TDIU to the agency of original jurisdiction (AOJ) for further development.  In February 2011, while the claim was in remand status, the Veteran died.  The appellant filed a claim for Dependency and Indemnity Compensation benefits in February 2011 (see February 2011 VA Form 21-534) and the AOJ interpreted this claim as encompassing a motion to be substituted for the Veteran in the instant appeal.  The motion was granted, and the Veteran's surviving spouse was substituted as the appellant.  The AOJ continued to deny the claim for a TDIU (as reflected in an April 2016 supplemental SOC (SSOC)), and returned the matter to the Board for further appellate consideration.

As a final preliminary matter, the Board notes that claims for accrued benefits and those claims where an appellant is substituted for a deceased claimant are distinct.  See 38 U.S.C.A. §§ 5121A , 5121(a) (West 2014).  It is unclear in the present case whether the appellant was notified that she has been substituted for the Veteran in the instant appeal.  The Board is aware of the holding of Reliford v. McDonald, 27 Vet. App. 297 (2015), but finds that since the evidence of record is sufficient to grant the present appeal in full, no prejudice will flow to the appellant in adjudicating the claim as perfected.

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) paperless, electronic claims processing systems.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  At the time of his death, the Veteran had been awarded service connection for the following disabilities: right knee degenerative arthritis, status-post total knee replacement ( rated as 60 percent disabling); lumbar degenerative disc disease (rated as 20 percent disabling); and left knee arthritis (rated as 10 percent disabling).  His combined disability rating was 80 percent.  

3.  The Veteran's service-connected disabilities met the percentage requirements for a schedular TDIU and the competent, probative lay and medical evidence indicates that these disabilities, in concert, were sufficient to preclude substantially gainful employment consistent with his education and occupational experience.


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, the criteria for a TDIU due to service-connected disabilities are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016). 

Given the fully favorable disposition of the claim for a TDIU, the Board finds that all notification and development actions needed to fairly adjudicate this matter have been accomplished.

Where the schedular rating is less than total, total disability ratings for compensation based upon individual unemployability may be assigned when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  
	
In this case, the Veteran was awarded service connection for the following disabilities at the time of his death: right knee degenerative arthritis, status-post total knee replacement (rated as 60 percent disabling); lumbar degenerative disc disease (rated as 20 percent disabling); and left knee arthritis (rated as 10 percent disabling).  His combined disability rating was 80 percent.  Hence, the percentage requirements for a schedular TDIU due to service-connected disabilities are met.  Thus, the remaining question is whether the Veteran's service-connected disabilities rendered him unemployable.  

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992). 

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In the present case, VA examination reports dated in August 1988, October 1990, July 1995, and July 1996, medical records dated from August 1997 to April 2003, statements from the Veteran dated in May 1999 and January 2003, an April 2003 "Veteran's Application for Increased Compensation Based on Unemployability" form (VA Form 21-8940), and a July 2003 "Request for Employment Information in Connection with Claim for Disability Benefits" form (VA Form 21-4192) indicate that the Veteran completed 2 years of college and that following service he was employed as a records clerk, a computer operator, and a police officer.  He sustained a gunshot wound to the right leg in July 1997 while working as a police officer and experienced a period of sick leave/limited duties, but he completely recovered from this injury and was ultimately able to return to work on a full time basis without restrictions.  He went on extended sick leave in approximately January 2002 due to his disabilities and his employment ended in March 2003.  He contended that he was prevented from securing or following any substantially gainful occupation due to right knee and psychiatric disabilities.  

The Veteran reported during a March 2004 VA general medical examination that he was employed as a police officer from 1991 to 2002, that his right knee pain had become gradually worse throughout his employment, that he had not worked since 2002, and that he was awaiting a total right knee replacement.  His knee pain was 5-9/10 in intensity and was treated with six Percocet per day.  He used a cane, was only able to walk around the house, and "clearly [could not] work" at the time of the March 2004 examination.  Examination revealed that the Veteran was in distress due to right knee pain, that his gait was very abnormal with a marked limp because of the right knee, that his knee was very enlarged, and that there was moderate cracking.  Also, the range of right knee motion was limited.  A diagnosis of right knee gunshot wound with severe degenerative arthritis was provided.

The physician who conducted the March 2004 VA examination concluded that the Veteran was awaiting a total knee replacement and would need to be evaluated following the surgery.  He did not meet the criteria for total complete and permanent disability on the basis of his service-connected disability because he would almost certainly work again and "should not be considered for unemployability."  He was unable to work at the time of the examination due to the severity of his pain and the fact that he was unable to bend, stoop, crouch, crawl, climb, balance, walk, or stand.  He would hopefully "be much improved following his total knee replacement" and would need to be revaluated at that time.

Medical records dated in January and May 2004 and a November 2004 statement from the Veteran (VA Form 21-4138) indicate that he experienced progressive pain, a varus deformity, and constant swelling of the right knee.  The knee pain had become so intense that he required constant treatment, such as aspiration of the knee and treatment with Percocet.  He underwent a total right knee replacement in March 2004.  Although he initially experienced an improvement of his knee symptoms following the surgery, he reported in his November 2004 statement that his knee symptoms had not improved despite the surgery.  He also experienced lower back pain which was "becoming functionally problematic" and left knee pain.  His daily activities and livelihood were "greatly hampered by [his] inability to withstand any prolonged sitting, standing, and walking."  He was unemployed and unable to be gainfully employed due to his right knee disability and posttraumatic stress disorder (PTSD).   

Examination revealed that the Veteran had a normal reciprocating heel-toe gait with antalgic features on the right side.  There was minimal soft tissue swelling of the right knee and a trace effusion to the knee.  The range of right knee motion was limited, there was slight instability to valgus stress, there was tenderness to palpation with crepitus to the medial compartment, and there was positive patellofemoral apprehension and inhibition.  The Veteran was diagnosed as having posttraumatic arthritis of the right knee.

The report of a June 2005 VA knee examination reflects that the Veteran underwent a right knee replacement in March 2004, but that he continued to experience constant right knee pain and popping.  Flare ups of knee symptoms occurred every other week, lasted for several days at a time, were 8/10 in severity, were precipitated by standing more than 30 minutes or walking more than 400 yards, and were alleviated with medication (Percocet).  The right knee function was additionally limited by approximately 90 percent during flare ups.  The Veteran used a cane on a daily basis and was unable to work due to the knee pain.  He spent his time helping his mother with gardening at her home, but this was difficult and he was limited to helping approximately 30 minutes per day.  Examination revealed that the range of right knee motion was limited and painful, that the knee made a clunking noise when walking, and that there was laxity with varus stress of the knee.  A diagnosis of status post total right knee replacement with pain due to excessive medial laxity was provided.

The Veteran reported in statements dated in August and December 2006 and August 2007 and during VA psychiatric and primary care evaluations dated in December 2007 that he was unable to perform his duties as a police officer and was unable to be gainfully employed due to bilateral foot problems, bilateral knee problems, and PTSD.  He was trained in law enforcement and "suffered from disorientation due to [his] physical disability from a political micro management" while employed as a police officer.  He also received a gunshot wound to the right knee which was in the same area as his service-connected disability and caused "more damage to the current disability."  He was unable to lift heavy items or endure the physical requirements to be a police officer due his right knee replacement, experienced problems with his feet and lower back, and was unable to be issued a firearm due to severe PTSD.  He attempted to work at a roofing company, but quit due to knee instability and knee and back pain.

In a December 2007 letter, a VA physician (J.H.G., M.D.) reported that the Veteran was being treated for dilated cardiomyopathy, chronic pain due to orthopedic problems (total right knee replacement, shoulder problems), and anxiety.  He experienced "difficulty maintaining employment due to his disabilities and would benefit from assistance with job training/job placement."

A second VA physician (R.F.L.G., M.D.) reported in a May 2008 letter that the Veteran was diagnosed as having cardiomyopathy and traumatic arthritis of the right knee.  It was noted that he experienced increased difficulty with right knee pain, which significantly affected his activities of daily living.  His knee pain was controlled with narcotic therapy and he was awaiting surgical intervention at the end of the month.

In a January 2009 letter, R.F.L.G., M.D. reported that he had been treating the Veteran since August 2006 and that the Veteran experienced a knee disability and cardiomyopathy.  The Veteran was "significantly hindered in his ability to perform his activities of daily living (ADLs) due to his multiple orthopedic conditions."  He suffered a right knee injury in service and this led to two knee replacement surgeries/revision procedures on the same knee.  He also experienced degenerative arthritis of the left knee and low back pain and required the use of a cane to ambulate at all times.  The physician opined that the sum and degree of the Veteran's arthritic and cardiac conditions left him severely and permanently disabled and gainfully unemployable.

The reports of VA knee and back examinations dated in June 2009 reflect that the Veteran experienced constant right knee and back pain.  The knee pain was generally 6-7/10 in intensity, but increased to 9/10 in intensity during flare ups that occurred every other day and lasted for 1 hour at a time.  The Veteran would rest until the flare ups of pain subsided.  The back pain was generally 4/10 in intensity, but increased to 8/10 in intensity during flare ups that occurred with any weight bearing activity and lasted for 1 hour at a time.  There was also knee stiffness, tenderness, fatigue, lack of endurance, instability, and weakness.  Cold weather and any weight bearing activity aggravated the knee disability.  The Veteran took medication for the knee and back pain, but the medication provided no benefit.  He also used a knee brace and cane.  He was able to walk 100 feet at a time, but his gait was unsteady.  He had not been employed since 2002 and was unable to assist with any household chores due to knee pain.  He was able to drive and perform his activities of daily living.

Examination revealed that the ranges of motion of both knees and the thoracolumbar spine were limited, that the right knee was painful at rest and throughout the entire range of motion, that there was pain associated with thoracolumbar spinal motion, and that there was right knee tenderness to palpation, instability, abnormal movement, and guarding of movement.  Also, the Veteran's gait was antalgic due to knee pain and he had a limp.  He was diagnosed as having lumbar degenerative disc disease and right knee degenerative joint disease, status post total knee replacement with residual pain.

The above-described evidence indicates that the Veteran received some college education and that he primarily engaged in physical employment as a police officer in the years prior to his unemployment.  He stopped working as a police officer sometime in 2002/2003 and reported that he had been experiencing increasing knee symptomatology during his employment.  Although he attempted to work in the construction/roofing industry after his employment as a police officer ended, he was forced to quit this job due to knee and back pain and was otherwise continuously unemployed until the date of his death in February 2011.  Although there is evidence of some employment limitations due to disabilities other than the service-connected knee and back disabilities (e.g., PTSD, a bilateral foot disability, a cardiac disability, a gunshot wound to the right leg), his medical records, the December 2007, May 2008, and January 2009 letters from J.H.G., M.D. and R.F.L.G., M.D., and the March 2004, June 2005, and June 2009 VA examination reports support a conclusion that the limitations caused by his service-connected knee and back disabilities were severe enough to preclude substantially gainful employment consistent with his education and occupational experience.

The examiner who conducted the March 2004 examination indicated that the Veteran was unable to work at the time at that examination due to his right knee disability.  Although the Veteran underwent a total right knee replacement and his right knee symptoms initially appeared to improve, the lay and medical evidence dated in the years after the initial knee surgery reflect that he continued to experience significant functional impairment due to his right knee disability and that an additional knee procedure was required.  Moreover, he was additionally limited due to symptoms associated with his service-connected left knee and back disabilities.

As a final point, the Board acknowledges that the ultimate question of whether a veteran is capable of substantially gainful employment is not a medical question, but rather a determination that must be made by an adjudicator.  See 38 C.F.R. § 4.16 (a); Geib v. Shinseki, 733 F.3d 1350, 134 (Fed. Cir. 2014) and Floore v. Shinseki, 26 Vet. App. 376, 381 (2013)).  However, as medical examiners are responsible for providing a full description of the functional effects of disability upon a person's ordinary activity (see 38 C.F.R. § 4.10 (2016)), and have done so here, the findings, comments and opinions of VA examiners have appropriately been considered as pertinent evidence, along with the Veteran's competent assertions, in determining whether he could perform the mental and physical acts required for substantially gainful employment.  While such evidence is not dispositive, the Board finds that the collective evidence is sufficient to warrant application of the benefit-of-the-doubt doctrine.

When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding any issue material to the determination of a matter, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53-56.

Given the competent, probative evidence of record indicating that the Veteran's service-connected knee and back disabilities precluded substantially gainful employment, the Board finds that, with resolution of all reasonable doubt in the claimant's favor, the criteria for a TDIU due to service-connected disabilities are met.


ORDER

A TDIU due to service-connected disabilities is granted, subject to the legal authority governing the payment of VA compensation.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


